Citation Nr: 1419059	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as a result of exposure to herbicides.

2.  Entitlement to service connection for muscle spasms claimed as body pain and aching muscles, including as a result of exposure to herbicides.

3.  Entitlement to service connection for a hair loss disorder, including as a result of exposure to herbicides.

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, including as a result of exposure to herbicides.

5.  Service connection for kidney disease, including as a result of exposure to herbicides.

6.  Entitlement to service connection for a claimed abdominal disorder, including as a result of exposure to herbicides.

7.  Entitlement to service connection for a claimed respiratory disorder, including as a result of exposure to herbicides.

8.  Entitlement to service connection for erectile dysfunction, including as a result of exposure to herbicides.

9.  Entitlement to service connection for hypertension, including as a result of exposure to herbicides.

10.  Entitlement to service connection for an eye disorder, including as a result of exposure to herbicides.

11.  Entitlement to service connection for a claimed liver disorder, including as a result of exposure to herbicides.

12.  Entitlement to service connection for a headache disorder, including as a result of exposure to herbicides.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.  This included approximately 10 months of active service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the RO.

The Veteran testified from the RO by way of videoconference technology at hearing with the undersigned Veterans Law Judge in August 2012.

The issues of service connection for skin disorder, muscle spasms, hair loss disorder, chronic kidney disease, psychiatric disorder, erectile dysfunction, high blood pressure, eye disorder, and headaches are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have an abdominal disorder.

2.  The Veteran is not shown to have a respiratory disorder.

3.  The Veteran is not show to have a liver disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have an abdominal disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran does not have a respiratory disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The Veteran does not have a liver disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a March 2008 letter that explained how VA could assist the Veteran with developing evidence in support of his claims.  The March 2008 letter also explained the criteria for service connection and how VA assigns ratings and effective dates for service connected disabilities.  

Additionally, the issues were fully identified at the August 2012 hearing.  Although the Veterans Law Judge did not suggest that the Veteran submit evidence on material issues missing from the record, Bryant v. Shinseki, 23 Vet. App. 488 (2010), any defect in this regard is harmless in this case because the Veteran's hearing testimony indicated that he does not presently have an abdominal, respiratory, or liver disorder, which is in accordance with his treatment records.  

Since the Veteran does not have the claimed disorders, there is no additional evidence that he could submit that would substantiate his claims with respect to these disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes service treatment records, VA treatment records, private treatment records, various letters written by the Veteran, and a transcript of the Veteran's testimony at the August 2012 hearing.  

Although more recent VA treatment records and an examination for aid and attendance/housebound status were associated with the electronic claims file after the Statement of the Case (SOC) was issued in November 2010, these records are not relevant to the claims decided herein.  

There was no indication of symptoms or diagnoses related to an abdominal condition, respiratory condition, or liver disorder in the newly acquired evidence.  There is no indication that there is any additional outstanding evidence that is related to the Veteran's claims.

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

The Veteran claimed that he developed abdominal, respiratory, and liver problems as a result of his exposure to herbicides.  Since he had service in Vietnam, exposure to herbicides is conceded.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service. VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records do not show complaints or findings referable to abdominal, respiratory or liver disorders.  The post-service VA and private medical records also do not show any abdominal, respiratory, or liver disorders.   

At his hearing, the Veteran testified that he had not been diagnosed with an abdominal disorder and did not believe that he currently had a liver disorder. He reported having tests done on his liver and kidneys to see if they caused his abdominal pain, but added that a diagnosis of an abdominal condition or a liver problem had not been reported.  He reported having had blood in his urine and feces while he was in Vietnam, but no longer had these symptoms.  He did not identify any current symptoms or diagnosis referable to an abdominal or liver disorder.  He believed that his liver testing had come out okay.    

Similarly, the Veteran testified that, while he had respiratory problems in service, he no longer had these problems.  He used to have to "increase [his] breathing," but he learned different breathing techniques and this had improved.  He never had any kind of lung tumor or lung cancer.  

Since there is no evidence of currently demonstrated an abdominal, respiratory or liver disorder, an essential element necessary for service connection is absent.  

Thus, there is no basis to find that any abdominal, respiratory, or liver disorder was incurred in or aggravated by service.  The preponderance of the evidence is against the Veteran's claims. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a claimed abdominal disorder is denied.  

Service connection for a claimed respiratory disorder is denied.

Service connection for a claimed liver disorder is denied.


REMAND

The Veteran also asserts that he developed a skin disorder, muscle spasms, hair loss disorder, kidney disease, erectile dysfunction, hypertension, an eye disorder, a psychiatric disorder, and a headache disorder as the result of his exposure to herbicides during his service in the Republic of Vietnam.  

A review of the record shows that these are either conditions with observable symptoms that the Veteran is competent to describe, or they are shown to be present in his VA or non-VA medical records.  

The Veteran has not yet been afforded a VA examinations to determine the nature and likely etiology of these claimed disorders.  This should be accomplished on remand.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for VA examinations to ascertain the nature and likely etiology of the claimed skin disorder, muscle spasms, hair loss disorder, kidney disease, erectile dysfunction, hypertension, eye disorder, headache disorder, and psychiatric disorder. The examiners should review the claims file in conjunction with the examinations. 

Each examiners should indicate whether the Veteran has any present skin disorder, disorder productive of muscle spasms, hair loss disorder, kidney disease, erectile dysfunction, hypertension, eye disorder, headache disorder, or psychiatric disorder. If any tests or studies are necessary to make a determination, then they should be conducted.  

For each disorder that is diagnosed, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that such current disability had its clinical onset during service or otherwise is due to an event or incident to his period of active service, including his presumed exposure to herbicides due to his service in the Republic of Vietnam.  If any of the examiners is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should explain why this is the case.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


